      Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 1 of 32




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
PRICING ANTITRUST LITIGATION                       16-MD-2724

IN RE: DOXYCYCLINE CASES                           HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                          LEAD CASE: 16-DX-27240
                                                   DIRECT CASE: 16-DX-27241
ALL DOXYCYCLINE DIRECT PURCHASER
ACTIONS                                            JURY TRIAL DEMANDED

AHOLD USA, INC.; CESAR CASTILLO, INC.;
FWK HOLDINGS, L.L.C.; KPH HEALTHCARE
SERVICES, INC., a/k/a KINNEY DRUGS, INC.;
and ROCHESTER DRUG CO-OPERATIVE, INC.;
on behalf of themselves and all others similarly
situated,

                           Plaintiffs,

v.

ACTAVIS HOLDCO U.S., INC.; HERITAGE
PHARMACEUTICALS, INC.; MAYNE
PHARMA USA, INC.; MYLAN INC.; MYLAN
PHARMACEUTICALS INC.; PAR
PHARMACEUTICAL, INC.; SUN
PHARMACEUTICAL INDUSTRIES, INC.; and
WEST-WARD PHARMACEUTICALS CORP.,

                           Defendants.



       WEST-WARD’S ANSWER TO CONSOLIDATED DIRECT PURCHASER
                      CLASS ACTION COMPLAINT
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 2 of 32




               Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) by and through its

attorneys, hereby answers and submits affirmative defenses to the Consolidated Direct Purchaser

Class Action Complaint (“Complaint”) brought by Plaintiffs Ahold USA, Inc., César Castillo,

Inc., FWK Holdings, L.L.C., KPH Healthcare Services, Inc., a/k/a Kinney Drugs, Inc., and

Rochester Drug Co-Operative, Inc., on behalf of themselves and all others similarly situated,

(“Plaintiffs”) as set forth below.

               West-Ward denies the allegations in the Complaint except as specifically

admitted; denies any allegations as to which there is no specific response; denies all titles,

headings, footnotes, subheadings, and any other material not contained in numbered paragraphs;

and denies that it violated the laws as alleged in the Complaint. The headings used in this

Answer are those used in the Complaint, are intended for the convenience of the reader only, and

should not be deemed an admission. To the extent such headings contain allegations, they are

explicitly denied. West-Ward further states that this Answer is solely on its behalf and is

answering allegations only as to it. West-Ward lacks knowledge or information to form a belief

about the truth of the allegations in the Complaint that are directed toward other Defendants and

on that basis denies all such allegations.

                                     I.      INTRODUCTION

               1.      West-Ward admits that Plaintiffs purport to bring a Class Action

Complaint as described.

               2.      Denied.

               3.      Denied.

               4.      West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.



                                                -1-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 3 of 32




               5.      Admitted.

               6.      Denied.

               7.      Denied.

               8.      Denied.

               9.      Denied.

               10.     Denied.

               11.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               12.     It is admitted only that the referenced charges were filed, which speak for

themselves. West-Ward lacks sufficient knowledge or information to determine the truth of the

remaining allegations of this paragraph and the allegations are therefore denied.

               13.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               14.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               15.     It is admitted only that DOJ filed a motion for a stay of discovery in MDL

2724, which speaks for itself.

               16.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               17.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               18.     Denied.

               19.     Denied.



                                                -2-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 4 of 32




                             II.     JURISDICTION AND VENUE

               20.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               21.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               22.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               23.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

                                         III.   PARTIES

               24.     Denied.

               25.     Denied.

               26.     Denied.

               27.     Denied.

               28.     Denied.

               29.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               30.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.



                                                -3-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 5 of 32




               31.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               32.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               33.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               34.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               35.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               36.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               37.     Admitted.

               38.     Denied.

               39.     Denied.

               40.     Denied.

               41.     Denied.

               42.     Denied.

               43.     Denied.

                      IV.    INTERSTATE TRADE AND COMMERCE

               44.     Denied.

               45.     It is admitted only that West-Ward causes Doxycycline to be

manufactured in the United States. West-Ward lacks sufficient knowledge or information to



                                                -4-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 6 of 32




determine the truth of the remaining allegations of this paragraph and the allegations are

therefore denied.

               46.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               47.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               48.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               49.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               50.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

                                 V.   FACTUAL ALLEGATIONS

               51.     Denied.

               52.     Denied.

               53.     Denied.

               54.     Denied.

               55.     Denied.



                                               -5-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 7 of 32




               56.     Denied.

               57.     Denied.

               58.     Denied.

               59.     Denied.

               60.     Denied.

               61.     Denied.

               62.     Denied.

               63.     Denied.

               64.     Denied.

               65.     Denied.

               66.     Denied.

               67.     Denied.

               68.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               69.     It is admitted only that the State AGs filed a complaint, the content of

which speaks for itself. The remainder of the allegations of this paragraph are denied.

               70.     Admitted.

               71.     Denied.

               72.     Denied.

               73.     Denied.

               74.     Denied.

               75.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.



                                                -6-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 8 of 32




               76.     Denied.

               77.     Denied.

               78.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               79.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               80.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               81.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               82.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               83.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               84.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               85.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               86.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               87.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.




                                                -7-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 9 of 32




               88.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               89.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               90.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               91.     It is admitted only that West-Ward increased its price on January 21, 2013

to the above-listed price. West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations relating to other Defendants’ price increases and the allegations are

therefore denied. West-Ward denies the remaining allegations of this paragraph.

               92.     It is admitted only that West-Ward increased its prices on January 21,

2013 to the above-listed prices. West-Ward lacks sufficient knowledge or information to

determine the truth of the allegations relating to other Defendants’ price increases and the

allegations are therefore denied. West-Ward denies the remaining allegations of this paragraph.

               93.     Denied.

               94.     The cited ASHP reports speak for themselves. West-Ward lacks sufficient

knowledge or information to determine the truth of the allegations of this paragraph and the

allegations are therefore denied.

               95.     The cited ASHP reports speak for themselves. West-Ward lacks sufficient

knowledge or information to determine the truth of the allegations of this paragraph and the

allegations are therefore denied.

               96.     It is admitted only that ASHP reported shortages of West-Ward’s 50 mg

capsules and of certain bottle sizes of its 100 mg capsules and tablets in December 2012, and that



                                                -8-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 10 of 32




the report states that “West-Ward could not provide a reason for the shortage.” These ASHP

reports speak for themselves. West-Ward denies any characterization or allegation that is

inconsistent with these cited reports. West-Ward lacks sufficient knowledge or information to

determine the truth of the remaining allegations of this paragraph and the allegations are

therefore denied.

               97.     Denied.

               98.     Denied.

               99.     West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               100.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               101.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               102.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               103.    Denied.

               104.    Denied.

               105.    Denied.

               106.    Denied.

               107.    Denied.

               108.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               109.    Denied.



                                                -9-
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 11 of 32




               110.    Denied.

               111.    Denied.

               112.    Denied.

               113.    It is admitted only that West-Ward attended certain industry meetings and

events. West-Ward lacks sufficient knowledge or information to determine the truth of the

remaining allegations of this paragraph and the allegations are therefore denied.

               114.    Denied.

               115.    Denied.

               116.    Denied.

               117.    Denied.

               118.    Denied.

               119.    Denied.

               120.    Denied.

               121.    It is only admitted that the GPhA website contains such statements, which

speak for themselves. West-Ward lacks sufficient knowledge or information to determine the

truth of the remaining allegations of this paragraph and the allegations are therefore denied.

               122.    It is only admitted that the GPhA website contains such statements, which

speak for themselves. West-Ward lacks sufficient knowledge or information to determine the

truth of the remaining allegations of this paragraph and the allegations are therefore denied.

               123.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               124.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.



                                               - 10 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 12 of 32




               125.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               126.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               127.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               128.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               129.    It is admitted only that West-Ward was a member of GPhA during a

portion of the proposed class period. West-Ward lacks sufficient knowledge or information to

determine the truth of the remaining allegations of this paragraph and the allegations are

therefore denied.

               130.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               131.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               132.    It is admitted only that the MMCAP website contains such statements,

which speak for themselves. The remaining allegations of this paragraph are denied.

               133.    Ward lacks sufficient knowledge or information to determine the truth of

the allegations of this paragraph and the allegations are therefore denied.

               134.    It is admitted only that the ECRM website contains such statements, which

speak for themselves. The remaining allegations of this paragraph are denied.




                                               - 11 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 13 of 32




               135.    Ward lacks sufficient knowledge or information to determine the truth of

the allegations of this paragraph and the allegations are therefore denied.

               136.    It is admitted only that West-Ward employees attended certain ECRM

Efficient Program Planning Sessions. West-Ward lacks sufficient knowledge or information to

determine the truth of the remaining allegations in this paragraph and the allegations are

therefore denied.

               137.    Denied.

               138.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               139.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               140.    It is admitted only that the listed West-Ward employees attended this

meeting, that Spiro Gavaris was VP Sales and Marketing and a key executive for generic drug

sales and pricing, and that Paul Markowitz’s title was Director, National Accounts. West-Ward

denies the remaining allegations regarding West-Ward and its employees. West-Ward lacks

sufficient knowledge or information to determine the truth of the remaining allegations of this

paragraph and the allegations are therefore denied.

               141.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               142.    It is denied that the individuals listed as West-Ward were employed by

West-Ward at the time of this meeting or attended this meeting on West-Ward’s behalf. West-

Ward lacks sufficient knowledge or information to determine the truth of the remaining

allegations of this paragraph and the allegations are therefore denied.



                                               - 12 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 14 of 32




               143.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               144.    It is admitted only that the listed West-Ward employees attended this

meeting, that Spiro Gavaris was VP Sales and Marketing and a key executive for generic drug

sales and pricing, that Sam Goodman’s title was Marketing Manager, that Tareq Darwazeh’s title

was Hospital Sales Portfolio National Accounts Sr. Manager, and that Paul Markowitz’s title was

Director, National Accounts. West-Ward denies the remaining allegations directed to West-

Ward and its employees. West-Ward lacks sufficient knowledge or information to determine the

truth of the remaining allegations of this paragraph and the allegations are therefore denied.

               145.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               146.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               147.    It is admitted only that the listed West-Ward employees held the titles

attributed to them and attended this meeting, and that Spiro Gavaris was a key executive for

generic drug sales and pricing. West-Ward denies the remaining allegations directed to West-

Ward and its employees. West-Ward lacks sufficient knowledge or information to determine the

truth of the remaining allegations of this paragraph and the allegations are therefore denied.

               148.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               149.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.




                                               - 13 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 15 of 32




               150.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               151.    It is denied that the individuals listed as West-Ward were employed by

West-Ward at the time of this meeting or attended this meeting on West-Ward’s behalf. West-

Ward lacks sufficient knowledge or information to determine the truth of the remaining

allegations of this paragraph and the allegations are therefore denied.

               152.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               153.    It is admitted only that the listed West-Ward employees attended this

meeting, that Spiro Gavaris was VP Sales and Marketing and a key executive for generic drug

sales and pricing, that Sam Goodman’s title was Marketing Manager, that Elizabeth Guerrero’s

title was Director, National Accounts, that Paul Markowitz’s title was Director, National

Accounts, and that Joel Rosenstack’s title was Senior Director, Marketing. West-Ward denies

the remaining allegations directed to West-Ward and its employees. West-Ward lacks sufficient

knowledge or information to determine the truth of the remaining allegations of this paragraph

and the allegations are therefore denied.

               154.    It is admitted only that West-Ward employees attended this meeting.

West-Ward lacks sufficient knowledge or information to determine the truth of the remaining

allegations of this paragraph and the allegations are therefore denied.

               155.    It is admitted only that West-Ward employees attended the following

conferences: the February 9-11, 2015 GPhA Annual Meeting in Miami, Florida; the February

22, 2015 ECRM meeting in Destin, Florida; the April 25-28, 2015 NACDS Annual Meeting in

Palm Beach, Florida; the June 9-10, 2015 GPhA meeting in Bethesda, Maryland; the August 22-



                                               - 14 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 16 of 32




25, 2015 NACDS Total Store Expo in Denver, Colorado; the November 2-4, 2015 GPhA

meeting in Bethesda, Maryland; the June 12-16, 2016 HDMA BLC in Colorado Springs,

Colorado; and the August 6-9, 2016, NACDS 2016 Total Store Expo in Boston, Massachusetts.

It is denied that West-Ward employees regularly attended trade association meetings,

conferences and events, and further denied that they attended the following conference: the June

7-10, 2015 HDMA BLC in San Antonio, Texas. West-Ward lacks sufficient knowledge or

information to determine the truth of the remaining allegations of this paragraph and the

allegations are therefore denied.

               156.    Denied.

               157.    Denied.

               158.    It is admitted only that West-Ward is headquartered in Eatontown, New

Jersey. The remainder of the allegations of this paragraph are denied.

               159.    Denied.

               160.    Denied.

               161.    Denied.

               162.    Denied.

               163.    Denied.

               164.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               165.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               166.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.



                                               - 15 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 17 of 32




               167.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               168.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               169.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               170.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               171.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               172.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               173.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               174.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               175.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               176.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               177.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.




                                               - 16 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 18 of 32




               178.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               179.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               180.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               181.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               182.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               183.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               184.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               185.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               186.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               187.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               188.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.




                                               - 17 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 19 of 32




                189.   West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

                190.   West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

                191.   West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

                192.   West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

                193.   It is admitted only that the Hikma Pharmaceuticals Preliminary Results for

2013 states, “Strong cash flow reflects exceptional profitability of doxycycline,” and that this

report speaks for itself. West-Ward denies any characterization or allegation that is inconsistent

with this report.

                194.   Hikma’s 2014 announcement speaks for itself. West-Ward denies any

characterization or allegation that is inconsistent with the announcement.

                195.   It is admitted only that during Hikma’s Q2 2014 earnings call, Hikma’s

CFO stated, “I don’t know many how many of you cover U.S. generic companies, but when I

look at competitors and I look at most companies that are either U.S.-based don’t have a strong

position yet, are doing very well in the last few years. So the market sources are changing, I

believe, in the market,” and that the transcript of this earnings call speaks for itself. West-Ward

denies any characterization or allegation that is inconsistent with the earnings call transcript.

                196.   It is admitted only that the cited Bloomberg Business article reports that

“[i]n an August interview, Hikma CEO Said Darwazeh explained it was ‘forced’ to raise prices




                                                - 18 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 20 of 32




because its competitors raised theirs,” and that this article speaks for itself. West-Ward denies

the remainder of the allegations in this paragraph.

                197.    It is admitted only that at certain times during the proposed Class Period,

West-Ward reported rising revenues for its United States generic business.

                198.    Denied.

                199.    Denied.

                200.    Denied.

                201.    Denied.

                202.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

                203.    It is admitted only that West-Ward received a letter, dated October 2,

2014, from Senator Bernie Sanders (I-VT), Chair of the Subcommittee on Primary Health and

Aging, Senate Committee on Health, Education, Labor and Pensions, and Representative Elijah

E. Cummings (D-MD), Ranking Member of the House Committee on Oversight and

Government Reform, the content of which speaks for itself. West-Ward denies any

characterization or allegation that is inconsistent with that letter. West-Ward lacks sufficient

knowledge or information to determine the truth of the remaining allegations of this paragraph

and the allegations are therefore denied.

                204.    It is admitted only that Senator Sanders and Representative Cummings

issued a joint press release on or about October 2, 2014 regarding increases in generic prices, and

that the press release speaks for itself.

                205.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.



                                                - 19 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 21 of 32




               206.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               207.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               208.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               209.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               210.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               211.    Denied.

               212.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               213.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               214.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               215.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               216.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

               217.    West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.



                                               - 20 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 22 of 32




                  218.   West-Ward lacks sufficient knowledge or information to determine the

truth of the allegations of this paragraph and the allegations are therefore denied.

                  219.   Denied.

                  220.   Denied.

                  221.   Denied.

                  222.   It is admitted only that the charges against Malek and Glazer were filed,

and those charges speak for themselves. West-Ward denies the remainder of the allegations in

this paragraph.

                  223.   It is admitted only that DOJ has intervened in MDL 2724 and certain other

related civil actions. The remaining allegations purport to quote from an oral argument

transcript, the content of which speaks for itself. The remaining allegations of this paragraph are

denied.

                  224.   It is admitted only that the DOJ Spring 2017 Division Update contained

the statements alleged, and that the document speaks for itself.

                  225.   It is admitted only that various States have filed complaints that are now

pending in MDL 2724, and those complaints speak for themselves. The remainder of the

allegations of this paragraph are denied.

                  226.   It is admitted only that CTAG George Jepsen held a conference call on

July 27, 2017, the transcript of which speaks for itself. The remainder of the allegations of this

paragraph are denied.

                  227.   It is admitted only that various States made filings with the United States

Judicial Panel on May 16, 2017 and June 13, 2017, and those filings speak for themselves. The

remainder of the allegations of this paragraph are denied.



                                                 - 21 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 23 of 32




               228.     It is admitted only that W. Joseph Nielsen held a conference call on July

27, 2017, the transcript of which speaks for itself. The remainder of the allegations of this

paragraph are denied.

               229.     It is admitted only that the New York Attorney General issued a press

release on December 15, 2016, which speaks for itself. The remainder of the allegations of this

paragraph are denied.

               230.     Admitted.

VI.       THE DOXYCYCLINE MARKET IS HIGHLY SUSCEPTIBLE TO COLLUSION

               231.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               232.     Denied.

               233.     Denied.

                           VII.     CLASS ACTION ALLEGATIONS

               234.     It is admitted only that Plaintiffs bring this case as a proposed class action

with the alleged proposed class definition. The remainder of the allegations of this paragraph are

denied.

               235.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               236.     This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.



                                                - 22 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 24 of 32




               237.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               238.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               239.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               240.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               241.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               242.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

                                 VIII. ANTITRUST INJURY

               243.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.




                                              - 23 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 25 of 32




               244.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               245.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               246.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

IX.     CLAIM FOR RELIEF - VIOLATION OF SECTION 1 OF THE SHERMAN ACT

               247.    West-Ward repeats its answers to every allegation set forth above as

though fully set forth herein.

               248.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               249.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               250.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.




                                              - 24 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 26 of 32




               251.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               252.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               253.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               254.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

               255.    This paragraph contains a legal conclusion to which no response is

required and is therefore denied. To the extent a response is required, West-Ward denies the

allegations in this paragraph.

                                  X.    PRAYER FOR RELIEF

               West-Ward denies that Plaintiffs are entitled to any relief whatsoever from any of

the Defendants, as requested by the Complaint or others. West-Ward requests that the Court

enter judgment in its favor.

                                 XI.   JURY TRIAL DEMANDED

               West-Ward requests a jury trial on all claims so triable.




                                               - 25 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 27 of 32




                                      AFFIRMATIVE DEFENSES

                West-Ward sets forth below its affirmative defenses. Each affirmative defense is

asserted as to all claims against West-Ward. By setting forth these affirmative defenses, West-

Ward does not assume the burden of proving any fact, issue, or element of a cause of action

where such burden properly belongs to Plaintiffs. Moreover, nothing stated herein is intended or

shall be construed as an acknowledgement that any particular issue or subject matter is relevant

to Plaintiffs’ allegations. Further, West-Ward reserves the right to assert any and all applicable

defenses to the Plaintiffs’ claims. West-Ward has not yet obtained discovery from Plaintiffs or

others in connection with this action, and West-Ward therefore reserves the right to amend or

otherwise supplement this pleading. As separate and distinct affirmative defenses, West-Ward

asserts the following:

                               FIRST AFFIRMATIVE DEFENSE

                Plaintiffs fail, in whole or in part, to state a claim upon which relief can be

granted.

                              SECOND AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs and the

putative class lack Article III and statutory standing to assert their claims.

                               THIRD AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of

limitations.

                              FOURTH AFFIRMATIVE DEFENSE

                Plaintiffs have not suffered any actual injury or damage as a result of any conduct

alleged as a basis of this lawsuit.



                                                - 26 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 28 of 32




                              FIFTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not

suffered injury proximately caused by any conduct on the part of West-Ward.

                              SIXTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

mitigate damages, if any, allegedly suffered as a result of the conduct they allege.

                            SEVENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ alleged

damages, if any, are too remote and speculative and because of the impossibility of proof as to

those damages.

                             EIGHTH AFFIRMATIVE DEFENSE

               To the extent Plaintiffs’ claims would result in West-Ward paying damages to

more than one claimant for the same alleged overcharge, they are barred because such multiple

liability would violate rights guaranteed West-Ward by the United States Constitution, including,

without limitation, rights guaranteed under the Due Process Clause of the Fifth and Fourteenth

Amendments.

                              NINTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ damages, if

any, resulted from the acts or omissions of third parties over whom West-Ward had no control,

which constitute intervening or superseding causes of harm.

                              TENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims and any claims of putative class members are barred because

Plaintiffs cannot satisfy the prerequisites set forth in Rule 23 of the Federal Rules of Civil



                                                - 27 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 29 of 32




Procedure to maintain this action as a class action, including because there are not sufficient

questions of law or fact that are common to the purported class.

                           ELEVENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims and the claims of any putative class members against West-

Ward are barred to the extent they have agreed to arbitration, chosen a different forum for the

resolution of their claims, or waived a jury trial. This Court lacks jurisdiction to adjudicate any

claim pertaining to those agreements.

                            TWELFTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver,

estoppel, unclean hands, and/or laches.

                         THIRTEENTH AFFIRMATIVE DEFENSE

               Any and all of West-Ward’s actions alleged by Plaintiffs were unilateral,

consistent with its independent self-interest and the operation of a competitive marketplace, and

lawful.

                         FOURTEENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, because the acts or omissions of

West-Ward did not substantially lessen competition in any properly defined market.

                           FIFTEENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims and those of members of the class are barred because the alleged

actions or practices of West-Ward that are the subject of the Complaint were undertaken because

of economic coercion.




                                               - 28 -
       Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 30 of 32




                          SIXTEENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, because none of the alleged

actions taken by West-Ward harmed consumers.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

               Plaintiffs’ and any putative class members’ request for attorneys’ fees is

inappropriate as a matter of law and based on the facts of this case.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

               West-Ward adopts by reference any additional, applicable defense pleaded by any

other Defendant in this matter.

                         NINETEENTH AFFIRMATIVE DEFENSE

               West-Ward has insufficient knowledge or information upon which to form a basis

as to whether it may have additional, as yet unstated, separate defenses available. West-Ward

has not knowingly or intentionally waived any applicable affirmative defenses and reserves the

right to raise additional affirmative defenses as it becomes known to it through discovery in this

matter. West-Ward further reserves the right to amend its Answer and/or Affirmative Defenses

accordingly and/or to withdraw Affirmative Defenses that it determines are not applicable during

the course of subsequent discovery.

               WHEREFORE, West-Ward respectfully requests that this Court deny the relief

requested by Plaintiffs, dismiss Plaintiffs’ claims in their entirety with prejudice, award West-

Ward all reasonable attorneys’ fees and costs, and afford West-Ward any other relief as the Court

finds just and proper.




                                               - 29 -
      Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 31 of 32




Dated: January 31, 2019                Respectfully submitted,

                                       /s/ Jan P. Levine
                                       Jan P. Levine
                                       Robin P. Sumner
                                       Michael J. Hartman
                                       PEPPER HAMILTON LLP
                                       3000 Two Logan Square
                                       Eighteenth & Arch Streets
                                       Philadelphia, PA 19103-2799
                                       Tel. (215) 981-4000
                                       Fax. (215) 981-4750

                                       Keith J. Harrison
                                       Shari Ross Lahlou
                                       CROWELL & MORING LLP
                                       1001 Pennsylvania Avenue, NW
                                       Washington, D.C. 20004-2595
                                       Tel. (202) 624-2500
                                       Fax. (202) 624-5116

                                       Attorneys for Defendant West-Ward
                                       Pharmaceuticals Corp.




                                   - 30 -
      Case 2:16-DX-27241-CMR Document 110 Filed 01/31/19 Page 32 of 32




                                CERTIFICATE OF SERVICE

               I hereby certify that on January 31, 2019, a true and correct copy of West-Ward’s

Answer to the Consolidated Direct Purchaser Class Action Complaint was filed electronically

with the Clerk of the Court and served upon counsel of record via electronic mail.



Dated: January 31, 2019                          /s/ Jan P. Levine
                                                 Jan P. Levine
